TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2019



                                     NO. 03-17-00803-CR


                             Michael Joseph Tilghman, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA;
                  DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s judgment of conviction.     Therefore, the Court reverses the district court’s

judgment of conviction and remands the case for further proceedings consistent with this

opinion. The State shall pay all costs relating to this appeal, both in this Court and in the court

below.